DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “humidity sensing unit” in claims 1-15, “humidity information acquisition unit” in claims 1-15, “vehicle information acquisition unit” in claims 1-15, “threshold setting unit” in claims 1-15, “adhesion determination unit” in claims 1-15, “switching determination unit” in claims 9-12, and “determination information acquisition unit” in claims 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites: “A humidity measuring device located at a vehicle, the humidity measuring device including a humidity sensing unit configured to detect a humidity of an air, the humidity measuring device comprising: a humidity information acquisition unit configured to acquire a variation quantity of the humidity with time or a humidity information that is information relating to the variation quantity of the humidity with time; a vehicle information acquisition unit configured to acquire a vehicle information including at least one of information indicating a driving state of the vehicle or information of an attachment environment of the humidity sensing unit; a threshold setting unit configured to set a threshold for determining whether water is adhered to the humidity sensing unit, based on the vehicle information; and an adhesion determination unit configured to compare the humidity information with the threshold, the adhesion determination unit configured to determine that water is adhered to the humidity sensing unit when the humidity information reaches the threshold.”
As noted above, claim 1 is composed of claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. As best understood by the examiner, the disclosed structure corresponding to the “humidity sensing unit” in claim 1 is a portion 21b, of a humidity sensing chip 21, that detects intake humidity. As best understood by the examiner, the disclosed structure corresponding to each of the “humidity information acquisition unit,” the “vehicle information acquisition unit,” the “threshold setting unit,” and the “adhesion determination unit” in claim 1 is a humidity processing unit 22 or a control device 200 (which includes a microcomputer having a CPU and a memory).
In claim 1, each of the computer-implemented functional limitations “a threshold setting unit configured to set a threshold for determining whether water is adhered to the humidity sensing unit, based on the vehicle information; and an adhesion determination unit configured to compare the humidity information with the threshold, the adhesion determination unit configured to determine that water is adhered to the humidity sensing unit when the humidity information reaches the threshold” (emphasis added) falls within the “mental process” group of abstract ideas, because each of the recited functions is performable by a human, including by a human using a physical aid (e.g., pen and paper, a calculator, etc.) to help them complete the recited 
This judicial exception is not integrated into a practical application because besides the abstract ideas, the claim merely is further directed to structural elements of a generic computer and a humidity sensor for carrying out the abstract ideas of the functional limitations of the claim, and it has been held that merely adding a generic computer to a claim for the purpose of executing an abstract idea does not make the abstract idea nonabstract [e.g., see: MPEP 2106_I & 2106.04(a)(2)_III].
The additional claim limitations “a humidity information acquisition unit configured to acquire a variation quantity of the humidity with time or a humidity information that is information relating to the variation quantity of the humidity with time; a vehicle information acquisition unit configured to acquire a vehicle information including at least one of information indicating a driving state of the vehicle or information of an attachment environment of the humidity sensing unit” merely define insignificant extra-solution activity recited at a high level of generality as mere data gathering that is necessary for use of the recited judicial exception (as the results of each “acquire…” computer-implemented functional limitations are merely used to carry out the mental processes of the “set…,” “compare…,” and “determine…” computer-implemented functional limitations). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-a humidity information acquisition unit configured to acquire a variation quantity of the humidity with time or a humidity information that is information relating to the variation quantity of the humidity with time; a vehicle information acquisition unit configured to acquire a vehicle information including at least one of information indicating a driving state of the vehicle or information of an attachment environment of the humidity sensing unit,” and the corresponding generic humidity sensor structure, merely define insignificant extra-solution activity (data gathering) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity, for example, as made apparent by the Applicant-admitted prior art of the Background section of the specification of the instant application, and as made apparent by the numerous analogous references cited on the attached PTO-892 Notice of References Cited form, as well as the IDS form filed by Applicant on 02/01/2019. For example, see at least ¶ 0027 of U.S. Patent Application Publication No. 2017/0016415 to Hoshika et al., which is the same as foreign patent document WO 2015/087644 A1 to Hoshika et al.
Claim 2 is dependent from claim 1 and merely further specifies an intended location for using the “humidity sensing unit” of claim 1. Claims 3-8 are dependent from claim 1 and merely further define the “vehicle information” acquired by claim 1 and the setting of the “threshold” by claim 1. Claims 9-12 are dependent from claim 1 and merely further define conditions in which the determining function of claim 1 is (and is not) performed. Claim 13 is dependent from claim 1 and merely further defines the “determine” computer-implemented functional limitation by specifying that the determination occurs at a time when the “humidity information reaches the threshold.” 
The subject matter of claims 16 and 17 at least substantially equivalently mirrors the subject matter of at least claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/087644 A1 to Hoshika et al. [hereinafter: “Hoshika (‘644)”], or, in the alternative, under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0016415 to Hoshika et al. [hereinafter: “Hoshika (‘415)”], or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Hoshika (‘644) alone, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Hoshika (‘415) alone.
Note: Hoshika (‘415) is in the patent family of Hoshika (‘644), such that the specification of Hoshika (‘415) has been relied upon as a translation of the specification of Hoshika (‘644). Therefore, all citations to Hoshika (‘644) in the prior art rejections of claims 1-17 below correspond to Hoshika (‘415).
With respect to claim 1, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches a humidity measuring device (for example, apparent from at least Fig. 9 in view of Fig. 1) located at a vehicle (for example, apparent from at least Fig. 10 in view of at least ¶ 0001), the humidity measuring device including a humidity sensing unit configured to [for example, as depicted by least Figs. 1 & 9 in view of at least ¶ 0022-0023 & 0026-0029, an air flow sensor 11 includes a humidity sensor 21 that, as designed, is capable of performing functions to detect humidity of intake air, such that the air flow sensor 11 (or the humidity sensor 21) is understood to be the same as (or equivalent to) a “humidity sensing unit”], the humidity measuring device comprising: a humidity information acquisition unit configured to acquire a variation quantity of the humidity with time or a humidity information that is information relating to the variation quantity of the humidity with time [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0024, 0026, 0030-0032 & 0041-0043, an ECU 18, as designed, is capable of performing functions to calculate an index Id (e.g., “humidity information that is information relating to the variation quantity of the humidity with time”) by dividing a rate of change of intake air temperature ΔT by a rate of change of intake air relative humidity ΔRH; alternatively, for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0024, 0026, 0030-0032 & 0041-0043, the ECU 18, as designed, is capable of performing functions to calculate an index Id (e.g., “humidity information that is information relating to the variation quantity of the humidity with time”) by dividing a product of the rate of change of intake air temperature ΔT and a coefficient Kt by a product of the rate of change of intake air relative humidity ΔRH and a coefficient Krh; therefore, the ECU 18 is understood to include structure and function that is the same as (or equivalent to) a “humidity information acquisition unit”; because a variation quantity of the humidity with time and a humidity information that is information relating to the variation quantity of the humidity with time are recited in the alternative, it is sufficient to address one of the claimed alternatives]; a vehicle information acquisition unit configured to acquire a vehicle information including at least one of information indicating a driving state of the vehicle or information of an attachment environment of the humidity sensing unit [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire an intake air temperature (e.g., “vehicle information”) (e.g., “information of an attachment environment of the humidity sensing unit”) via a temperature sensor 31 included by the air flow sensor 11; additionally or alternatively, for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire an intake air relative humidity (e.g., “vehicle information”) (e.g., “information of an attachment environment of the humidity sensing unit”) via the humidity sensor 21; additionally or alternatively, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0022, 0026, 0029-0031 & 0041-0046, the ECU 18, as designed, is capable of performing functions to acquire a cooling water temperature (e.g., “vehicle information”) (e.g., “information indicating a driving state of the vehicle” OR “information of an attachment environment of the humidity sensing unit”) via a water temperature sensor (not shown) provided at an engine body 2; therefore, the ECU 18 is understood to include structure and function that is the same as (or equivalent to) a “vehicle information acquisition unit”; because information indicating a driving state of the vehicle and information of an attachment environment of the humidity sensing unit are recited in the alternative, it is sufficient to address one of the claimed alternatives]; a threshold setting unit configured to set a threshold for determining whether water is adhered to the humidity sensing unit, based on the vehicle information [for example, as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026, 0030-0032 & 0041-0046, the ECU 18, as designed, is capable of performing functions to set a threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, such that the ECU 18 is understood to include structure and function that is the same as (or equivalent to) a “threshold setting unit”]; and an adhesion determination unit configured to compare the humidity information with the threshold, the adhesion determination unit configured to determine that water is adhered to the humidity sensing unit when the humidity information reaches the threshold [for example, as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026, 0030-0032 & 0036-0048, the ECU 18, as designed, is capable of performing functions to compare the index Id with the threshold ThId, and determine that water is adhered to a surface of a sensor element 22 of the humidity sensor 21 responsive to the index Id exceeding the threshold ThId for at least a determination time, such that the ECU 18 is understood to include structure and function that is the same as (or equivalent to) an “adhesion determination unit”]. 
In an alternative interpretation, for example, it is understood that a simple mathematical rearrangement of Expression 2 of Hoshika (‘644) [alternatively, Hoshika (‘415)] provides an expression                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                    <
                                     
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             in which the quantity                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                
                             is                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             is understood to be the same as a threshold for determining whether water is adhered to the humidity sensing unit set based on the vehicle information in a comparison using the expression                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                    <
                                     
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                            . Therefore, in the alternative interpretation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] to differently acquire the quantity                                 
                                    
                                        
                                            K
                                        
                                        
                                            r
                                            h
                                        
                                    
                                    ∙
                                    ∆
                                    R
                                    H
                                
                             as a humidity information that is information relating to the variation quantity of the humidity with time, to differently set the quantity                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             as a modified threshold for determining whether water is adhered to the humidity sensing unit based on the vehicle information, to differently compare the humidity information with the modified threshold, and to differently determine that water is adhered to the humidity sensing unit when the humidity information reaches the modified threshold because the simple mathematical rearrangement of Expression 2 of Hoshika (‘644) [alternatively, Hoshika (‘415)] merely rearranges variables thereby providing a modified expression that would only be expected to provide the same comparison as the Expression 2 of Hoshika (‘644) [alternatively, Hoshika (‘415)] without rearrangement. Thus, it is understood that such a modification would merely amount to a simple application of a known technique to a known device ready for improvement to yield predictable results (e.g., see: MPEP 2143_I_D).

With respect to claim 2, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, wherein Hoshika (‘644) [alternatively, Hoshika (‘415)] further teaches that the humidity sensing unit is located in an environment (3) of an internal combustion engine (2) of the vehicle where an intake air flows (apparent from at least Fig. 1), and the humidity sensing unit is configured to measure the humidity of the intake air (as discussed in detail above with respect to claim 1). 

With respect to claim 9, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, further comprising: a switching determination unit configured to determine whether to switch to a determination executed by the adhesion determination unit; and a determination information acquisition unit configured to acquire the information of the attachment environment of the humidity sensing unit to execute the determination by the switching determination unit, wherein the switching determination unit is configured to determine whether to switch to the determination executed by the adhesion determination unit, based on the information acquired by the determination information acquisition unit [for example, as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026, 0030-0032 & 0036-0048, the ECU 18, as designed, is capable of performing functions to not determine that water is adhered to the surface of the sensor element 22 if it is determined that the index Id does not exceed the threshold ThId for at least the determination time, and to switch to the determination that that water is adhered to the surface of the sensor element 22 responsive to the index Id exceeding the threshold ThId for at least the determination time, where the determination time is set by the ECU 18 either as a fixed value or as a variable value calculated by the ECU 18 as a function of at least one parameter (e.g., the intake air temperature and/or the intake air humidity and/or the cooling water temperature); alternatively, for example, as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026, 0030-0032 & 0036-0048 (especially ¶ 0047), the ECU 18, as designed, is capable of performing functions to not determine that water is adhered to the surface of the sensor element 22 until information (e.g., the cooling water temperature and/or a vehicle travelling state and/or an engine operating state) acquired by the ECU 18 matches set conditions for performing the water droplet adhesion determination; therefore, in either of the above interpretations, it is understood that the ECU 18 is understood to include structure and function that is the same as (or equivalent to) each of a “switching determination unit” and a “determination information acquisition unit”]. 

With respect to claim 10, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 9, wherein the determination information acquisition unit is configured to acquire a temperature of the humidity sensing unit, as the information of the attachment environment of the humidity sensing unit (as discussed in detail above with respect to claim 9, the ECU 18, as designed, is capable of performing functions to acquire the cooling water temperature), and the switching determination unit is configured to (i) determine to switch to the determination executed by the adhesion determination unit when the (as discussed in detail above with respect to claim 9 and as discussed by at least ¶ 0046-0047, the ECU 18, as designed, is capable of performing functions to not determine that water is adhered to the surface of the sensor element 22 at times including when the cooling water temperature is not low, and to determine that water is adhered to the surface of the sensor element 22 at times including when the cooling water temperature is low). 

With respect to claim 11, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 9, wherein the determination information acquisition unit is configured to acquire a temperature difference between a temperature of the humidity sensing unit and an atmospheric temperature, as the information of the attachment environment of the humidity sensing unit (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to acquire each of the intake air temperature and the cooling water temperature, and therefore a difference between the intake air temperature and the cooling water temperature at times when the intake air temperature and the cooling water temperature are different), and the switching determination unit is configured to (i) determine to switch to the determination executed by the adhesion determination unit when the temperature difference acquired by the determination information acquisition unit does not exceed a predetermined value, and (ii) determine not to switch to the determination executed by the adhesion determination unit when the temperature exceeds the predetermined value (as discussed in detail above with respect to claim 9 and as discussed by at least ¶ 0046-0047, the ECU 18, as designed, is capable of performing functions to not determine that water is adhered to the surface of the sensor element 22 at times including when the cooling water temperature, different from the intake air temperature, is not low, and to determine that water is adhered to the surface of the sensor element 22 at times including when the cooling water temperature, different from the intake air temperature, is low). 

With respect to claim 12, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 9, wherein the determination information acquisition unit is configured to acquire a time change of a temperature difference between a temperature of the humidity sensing unit and an atmospheric temperature, as the information of the attachment environment of the humidity sensing unit (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to acquire each of the rate of change of intake air temperature ΔT and the cooling water temperature, and therefore a difference between the rate of change of intake air temperature ΔT and the cooling water temperature at times when the rate of change of intake air temperature ΔT and the cooling water temperature are different), and the switching determination unit is configured to (i) determine to switch to the determination executed by the adhesion determination unit when the time change of the temperature difference acquired by the determination information acquisition unit does not exceed a predetermined value, and (ii) determine not to switch to the determination executed by the adhesion determination unit when the time change of the temperature difference exceeds the predetermined value (as discussed in detail above with respect to claim 9 and as discussed by at least ¶ 0046-0047, the ECU 18, as designed, is capable of performing functions to not determine that water is adhered to the surface of the sensor element 22 at times including when the cooling water temperature, different from the rate of change of intake air temperature ΔT with respect to time, is not low, and to determine that water is adhered to the surface of the sensor element 22 at times including when the cooling water temperature, different from the rate of change of intake air temperature ΔT with respect to time, is low).

With respect to claim 13, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, wherein Hoshika (‘644) [alternatively, Hoshika (‘415)] further teaches that the adhesion determination unit is configured to determine that water is adhered to the humidity sensing unit at a timing where the humidity information reaches the threshold (as discussed in detail above with respect to claim 1). 

With respect to claim 14, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, wherein Hoshika (‘644) [alternatively, Hoshika (‘415)] further teaches that the humidity sensing unit is configured to detect a relative humidity as the humidity (as depicted by at least Fig. 9 and as discussed by at least ¶ 0026-0028). 

With respect to claim 15, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, wherein Hoshika (‘644) [alternatively, Hoshika (‘415)] further teaches that the humidity sensing unit is configured to detect a weight absolute humidity as the humidity (as depicted by at least Fig. 9 and as discussed by at least ¶ 0025-0026 & 0035). 

With respect to claim 16, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) a humidity measuring device located at a vehicle, comprising: a humidity sensor configured to detect a humidity of an air; and at least one processor configured to perform: acquiring a variation quantity of the humidity with time or a humidity information that is information relating to the variation quantity of the humidity with time, acquiring a vehicle information including at least one of information indicating a driving state of the vehicle or information of an attachment environment of the humidity sensing unit, setting a threshold for determining whether water is adhered to the humidity sensing unit, based on the vehicle information, and comparing the humidity information with the threshold and determining that water is adhered to the humidity sensing unit when the humidity information reaches the threshold [as discussed in detail above with respect to claim 1; as discussed by at least ¶ 0024, ECU 18 is a control computer (e.g., “processor”)]. 

With respect to claim 17, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) a humidity measuring device located at a vehicle, comprising: a humidity sensing means for detecting a humidity of an air; a humidity information (as discussed in detail above with respect to claim 1).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshika (‘644) in view of JP 2009-085180 A to Nakamura (hereinafter: “Nakamura”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Hoshika (‘415) in view of Nakamura.
With respect to claim 3, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, wherein the ECU is configured to acquire a travelling state of the vehicle as a condition for performing water adhesion determination, and that performing water adhesion determination during travelling of the vehicle provides increased determination accuracy because temperature and humidity are likely to be changed during the traveling of the vehicle, as compared to when the vehicle is not travelling (as discussed by at least ¶ 0047)
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the threshold setting unit is configured to set the threshold of when during the traveling of the vehicle to be greater than the threshold of when during the non-traveling of the vehicle (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-travelling of the vehicle, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the vehicle information acquisition unit is configured to acquire a vehicle speed of the vehicle or a time change of the vehicle speed, as the vehicle information, and the threshold setting unit is configured to (i) set the threshold of when the vehicle speed is high to be greater than the threshold of when the vehicle speed is low, in a case where the vehicle information acquisition unit acquires the vehicle speed as the vehicle information, and (ii) set the threshold of when the time change of the vehicle speed is large to be greater than the threshold of when the time change of the vehicle speed is small, in a case where the vehicle information acquisition unit acquires the time change of the vehicle speed as the vehicle information (because acquire a vehicle speed of the vehicle as the vehicle information and acquire a time change of the vehicle speed as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Nakamura teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire a vehicle speed of the vehicle as vehicle information (as discussed by at least ¶ 0022 & 0032, the ECU 40 acquires a vehicle speed S via a vehicle speed sensor 36), where condensation is more likely to occur in an intake system of an internal combustion engine when the vehicle speed is high as compared to when the vehicle speed is low [as discussed by at least ¶ 0031-0033, the ECU 40 determines whether a state is such that dew condensation occurs based on the vehicle speed S in comparison with a dew condensation determination vehicle speed So, where condensation does not occur when S<So (e.g., “when the vehicle speed is low”) because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when S>So (e.g., “when the vehicle speed is high”) in situations where the intake temperature falls below the dew point temperature].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura such that the vehicle information acquisition unit is configured to acquire a vehicle speed of the vehicle as the vehicle information because an acquired vehicle speed conventionally provides the travelling state of the vehicle as a variable quantity in the alternative to a variable state, and Nakamura further demonstrates that a particular dew condensation determination vehicle speed So corresponds to a point at which water adherence begins to occur in an intake system of an internal combustion engine during travelling of the vehicle in much the same way that Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that water adherence begins to occur in the intake system of the internal combustion engine during the travelling of the vehicle as compared to during the non-travelling of the vehicle.
It also would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] modified above with the teachings of Nakamura would also necessarily include for the threshold setting unit is configured to set the threshold of when the vehicle speed is high to be greater than the threshold of when the vehicle speed is low, in a case where the vehicle information acquisition unit acquires the vehicle speed as the vehicle information because, as discussed in detail above, the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle at a relatively higher vehicle speed when S>So, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a 
Additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the threshold setting unit is configured to set the threshold based on the vehicle speed S because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that the ECU is configured to acquire a cooling water temperature both as a condition for performing water adhesion determination (as discussed by at least ¶ 0047) and as vehicle information by which to variably set the threshold (as discussed in detail above with respect to claim 1), and that performing water adhesion determination during low cooling water temperature conditions provides increased likelihood of dew condensation and increased determination accuracy as compared to during high cooling water temperature conditions (as discussed by at least ¶ 0046-0047), and Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the travelling state of the vehicle, like the cooling water temperature, is a condition that affects increased likelihood of dew condensation. Likewise, as discussed in detail above, Nakamura teaches that condensation is more likely to occur in an intake system of an internal combustion engine when the vehicle speed is high as compared to when the vehicle speed is low. Therefore, setting the threshold on the basis of the travelling state of the vehicle, such the threshold setting unit is configured to set the threshold of when the vehicle speed is high to be greater than the threshold of when the vehicle speed is low, in a case where the vehicle information acquisition unit acquires the vehicle speed as the vehicle information because the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the vehicle speed, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during traveling of the vehicle at a relatively higher vehicle speed when S>So, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, the cooling water temperature, and the vehicle speed during traveling of the vehicle at a relatively lower vehicle speed when S<So (or when S>So), with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.

With respect to claim 4, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, wherein the ECU (as discussed by at least ¶ 0047).
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the threshold setting unit is configured to set the threshold of when during the operating of the engine to be greater than the threshold of when during the non-operating of the engine (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-operating of the engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the vehicle information acquisition unit is configured to acquire an engine rotation speed of an internal combustion engine of the vehicle or a time change of the engine rotation speed, as the vehicle information, and the threshold setting unit is configured to (i) set the threshold of when the engine rotation speed is high to be greater than the threshold of when the engine rotation speed is low, in a case where the vehicle information acquisition unit acquires the engine rotation speed as the vehicle information, and (ii) set the threshold of when the time change of the engine rotation speed is large to be greater than the threshold of when the time change of the engine rotation speed is small, in a case where the vehicle information acquisition unit acquires the time change of the engine rotation speed as the vehicle information (because acquire an engine rotation speed of an internal combustion engine as the vehicle information and acquire a time change of the engine rotation speed as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Nakamura teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire an engine rotation speed of an internal combustion engine as vehicle information (as discussed by at least ¶ 0022 & 0034, the ECU 40 acquires an engine speed Ne via a crank angle sensor 32), where condensation is more likely to occur in an intake system of the internal combustion engine when the engine rotation speed is high as compared to when the engine rotation speed is low [as discussed by at least ¶ 0034-0036, the ECU 40 determines whether a state is such that dew condensation occurs based on the engine speed Ne in comparison with a dew condensation determination engine speed Neo, where condensation does not occur when Ne<Neo (e.g., “when the engine speed is low”) because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when Ne>Neo (e.g., “when the engine speed is high”) in situations where the intake temperature falls below the dew point temperature].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura such that the vehicle information acquisition unit is configured to acquire an engine rotation speed of the an internal combustion engine as the vehicle information because an acquired engine rotation speed conventionally provides the operating state of the internal combustion engine as a variable quantity in the alternative to a variable state, and Nakamura further demonstrates that a particular dew condensation determination engine speed Neo corresponds to a point at which water adherence begins to occur in an intake system of the internal combustion engine during operation of the internal combustion engine in much the same way that Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that water adherence begins to occur in the intake system of the internal combustion engine during the operating of the engine as compared to during the non-operating of the engine.
It also would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] modified above with the teachings of Nakamura would also necessarily include for the threshold setting unit is configured to set the threshold of when the engine rotation speed is high to be greater than the threshold of when the engine rotation speed is low, in a case where the vehicle information acquisition unit acquires the engine rotation speed as the vehicle information because, as discussed in detail above, the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively higher engine rotation speed when Ne>Neo, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively lower engine rotation speed when Ne<Neo (or when Ne>Neo), with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.
Additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the threshold setting unit is configured to set the threshold based on the engine rotation speed Ne because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that the ECU is configured to acquire a cooling water temperature both as a condition for performing water adhesion determination (as discussed by at least ¶ 0047) and as the threshold setting unit is configured to set the threshold of when the engine rotation speed is high to be greater than the threshold of when the engine rotation speed is low, in a case where the vehicle information acquisition unit acquires the engine rotation speed as the vehicle information because the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the Id would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively higher engine rotation speed when Ne>Neo, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, the cooling water temperature, and the engine rotation speed during operating of the internal combustion engine at a relatively lower engine rotation speed when Ne<Neo (or when Ne>Neo), with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.

With respect to claim 5, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, wherein the ECU is configured to acquire an operating state of an engine as a condition for performing water adhesion determination, and that performing water adhesion determination during operating of the engine provides increased determination accuracy because temperature and humidity are likely to be changed during operating of the engine, as compared to when the engine is not operating (as discussed by at least ¶ 0047).
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the threshold setting unit is configured to set the threshold of when during the operating of the engine to be greater than the threshold of when during the non-operating of the engine (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-operating of the engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the vehicle information acquisition unit is configured to acquire an intake air flow rate of an internal combustion engine of the vehicle or a time change of the intake air flow rate, as the vehicle information, and the threshold setting unit is configured to (i) set the threshold of when the intake air flow rate is large to be greater than the threshold of when the intake air flow rate is small, in a case where the vehicle information acquisition unit acquires the intake air flow rate as the vehicle information, and (ii) set the threshold of when the time change of the intake air flow rate is large to be greater than the threshold of when the time change of the intake air flow rate is small, in a case where the vehicle information acquisition unit acquires the time change of the intake air flow rate as the vehicle information (because acquire an intake air flow rate of an internal combustion engine of the vehicle as the vehicle information and acquire a time change of the intake air flow rate as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives). 
Nakamura teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire an intake air flow rate of an internal combustion engine as vehicle information (as discussed by at least ¶ 0022-0023 & 0035, the ECU 40 acquires an intake air flow rate via an intake air amount sensor 24a), where condensation is more likely to occur in an intake system of the internal combustion engine when the intake air flow rate is high as compared to when the intake air flow rate is low (as discussed by at least ¶ 0034-0035, the ECU 40 determines whether a state is such that dew condensation occurs based on the intake air flow rate as condensation does not occur when the intake air flow rate is relatively low because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when the intake air flow rate is relatively high in situations where the intake temperature falls below the dew point temperature).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura such that the vehicle information acquisition unit is configured to acquire an intake air flow rate of an internal combustion engine of the vehicle as the vehicle information because an acquired intake 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] modified above with the teachings of Nakamura would also necessarily include for the threshold setting unit is configured to set the threshold of when the intake air flow rate is large to be greater than the threshold of when the intake air flow rate is small, in a case where the vehicle information acquisition unit acquires the intake air flow rate as the vehicle information because, as discussed in detail above, the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature when the intake air flow rate is high during operation of the internal combustion engine, and the threshold ThId would at least at times be set to a relatively 
Additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the threshold setting unit is configured to set the threshold based on the intake air flow rate because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that the ECU is configured to acquire a cooling water temperature both as a condition for performing water adhesion determination (as discussed by at least ¶ 0047) and as vehicle information by which to variably set the threshold (as discussed in detail above with respect to claim 1), and that performing water adhesion determination during low cooling water temperature conditions provides increased likelihood of dew condensation and increased determination accuracy as compared to during high cooling water temperature conditions (as discussed by at least ¶ 0046-0047), and Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the operating state of the internal combustion engine, like the cooling water temperature, is a condition that affects increased likelihood of dew condensation. Likewise, as discussed in detail above, Nakamura teaches that condensation is more likely to occur in an intake system of an internal combustion engine when the intake air flow rate is high as compared to when the intake air flow rate is low. Therefore, setting the threshold on the basis of the the threshold setting unit is configured to set the threshold of when the intake air flow rate is large to be greater than the threshold of when the intake air flow rate is small, in a case where the vehicle information acquisition unit acquires the intake air flow rate as the vehicle information because the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the intake air flow rate, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature when the intake air flow rate is high during operation of the internal combustion engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, the cooling water temperature, and the intake air flow rate when the intake air flow rate is low during operation of the internal combustion engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.

With respect to claim 6, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, wherein the ECU is configured to acquire an operating state of an engine as a condition for performing water adhesion determination, and that performing water adhesion determination during operating of the engine provides increased determination accuracy because temperature and humidity are likely to be changed during operating of the engine, as compared to when the engine is not operating (as discussed by at least ¶ 0047).
Hoshika (‘644) [alternatively, Hoshika (‘415)] also teaches that the threshold setting unit is configured to set the threshold of when during the operating of the engine to be greater than the threshold of when during the non-operating of the engine (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and in further view of at least ¶ 0047 it is understood that the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the engine, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during non-operating of the engine, with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values).
Hoshika (‘644) [and Hoshika (‘415)] appear to lack a clear teaching as to whether the vehicle information acquisition unit is configured to acquire a throttle opening degree of the vehicle or a time change of the throttle opening degree, as the vehicle information, and the threshold setting unit is configured to (i) set the threshold of when the throttle opening degree is large to be greater than the threshold of when the throttle opening degree is small, in a case where the vehicle information acquisition unit acquires the throttle opening degree as the vehicle information, and (ii) set the threshold of when the time change of the throttle opening degree is large to be greater than the threshold of when the time change of the throttle opening degree is small, in a case where the vehicle information acquisition unit acquires the time change of the throttle opening degree as the vehicle information (because acquire a throttle opening degree of the vehicle as the vehicle information and acquire a time change of the throttle opening degree as the vehicle information are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Nakamura teaches an analogous humidity measuring device (apparent from at least Figs. 1 & 2) including an ECU (40) configured to: acquire a throttle opening degree of an internal combustion engine as vehicle information (as discussed by at least ¶ 0022 & 0034, the ECU 40 acquires a throttle opening θth via a throttle opening sensor 25), where condensation is more likely to occur in an intake system of the internal combustion engine when the throttle opening degree is high as compared to when the throttle opening degree is low [as discussed by at least ¶ 0034-0036, the ECU 40 determines whether a state is such that dew condensation occurs based on the throttle opening θth in comparison with a dew condensation determination throttle opening θtho, where condensation does not occur when θth<θtho (e.g., “when the throttle opening degree is low”) because an intake temperature will not fall below a dew point temperature, whereas condensation does occur when θth>θtho (e.g., “when the throttle opening degree is high”) in situations where the intake temperature falls below the dew point temperature].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura such that the vehicle information acquisition unit is configured to acquire a throttle opening degree of the an internal combustion engine as the vehicle information because an acquired throttle opening degree conventionally provides the operating state of the internal combustion engine as a variable quantity in the alternative to a variable state, and Nakamura further demonstrates that a particular dew condensation determination throttle opening θtho corresponds to a point at which water adherence begins to occur in an intake system of the internal combustion engine during operation of the internal combustion engine in much the same way that Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that water adherence begins to occur in the intake system of the internal combustion engine during the operating of the engine as compared to during the non-operating of the engine.
It also would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) the threshold setting unit is configured to set the threshold of when the throttle opening degree is high to be greater than the threshold of when the throttle opening degree is low, in a case where the vehicle information acquisition unit acquires the throttle opening degree as the vehicle information because, as discussed in detail above, the modified ECU 18, as designed, would be capable of performing functions to variably set the threshold ThId based on at least one of the intake air temperature, the intake air humidity, and the cooling water temperature, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively higher throttle opening degree when θth>θtho, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively lower throttle opening degree when θth<θtho (or when θth>θtho), with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.
Additionally or alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the humidity measuring device of Hoshika (‘644) [alternatively, Hoshika (‘415)] with the teachings of Nakamura to include that the threshold setting unit is configured to set the threshold based on the throttle opening degree θth because Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches that the threshold setting unit is configured to set the threshold of when the throttle opening degree is high to be greater than the threshold of when the throttle opening degree is low, in a case where the vehicle information acquisition unit acquires the throttle opening degree as the vehicle information because the modified ECU 18, as designed, would be capable of Id based on at least one of the intake air temperature, the intake air humidity, the cooling water temperature, and the throttle opening degree, and the threshold ThId would at least at times be set to a relatively higher value on the basis of a first set of values of the intake air temperature, the intake air humidity, and the cooling water temperature during operating of the internal combustion engine at a relatively higher throttle opening degree when θth>θtho, and the threshold ThId would at least at times be set to a relatively lower value on the basis of a second set of values of the intake air temperature, the intake air humidity, the cooling water temperature, and the throttle opening degree during operating of the internal combustion engine at a relatively lower throttle opening degree when θth<θtho (or when θth>θtho), with at least one of the intake air temperature, the intake air humidity, and the cooling water temperature being different between the first set of values and the second set of values.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshika (‘644) alone, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Hoshika (‘415) alone.
With respect to claim 7, Hoshika (‘644) [alternatively, Hoshika (‘415)] renders obvious the humidity measuring device according to claim 1, wherein the vehicle information acquisition unit is configured to acquire a time change of a temperature of the humidity sensing unit, as the information of the attachment environment of the humidity sensing unit which is the vehicle information (as discussed in detail above with respect to claim 1), and the threshold setting unit is configured to set the (for example, the modified threshold                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                            , as discussed in detail above with respect to claim 1, at least at times becomes larger as the rate of change of intake air temperature ΔT becomes larger, and the modified threshold                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             at least at times becomes smaller as the rate of change of intake air temperature ΔT becomes smaller). 

With respect to claim 8, Hoshika (‘644) [alternatively, Hoshika (‘415)] teaches (or renders obvious) the humidity measuring device according to claim 1, wherein the vehicle information acquisition unit is configured to acquire a temperature difference between a temperature of the humidity sensing unit and an atmospheric temperature or a time change of the temperature difference, as the information of the attachment environment of the humidity sensing unit which is the vehicle information (as discussed in detail above with respect to claim 1, the ECU 18, as designed, is capable of performing functions to acquire each of the rate of change of intake air temperature ΔT and the cooling water temperature, and therefore a difference between the rate of change of intake air temperature ΔT and the cooling water temperature at times when the rate of change of intake air temperature ΔT and the cooling water temperature are different), and the threshold setting unit is configured to (i) set the threshold of when the temperature difference is small to be less than the threshold of when the temperature difference is large, in a case where the vehicle information acquisition unit acquires the temperature difference as the vehicle information, and (ii) set the threshold of when the time change of the temperature difference is large to be less than the threshold of when the time change of the temperature difference is small, in a case where the vehicle information acquisition unit acquires the time change of the temperature difference as the vehicle information [for example, the modified threshold                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                            , as discussed in detail above with respect to claim 1, at least at times becomes larger as the rate of change of intake air temperature ΔT becomes larger, and the modified threshold                                 
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    T
                                                
                                            
                                            ∙
                                            ∆
                                            T
                                        
                                        
                                            
                                                
                                                    T
                                                    h
                                                
                                                
                                                    I
                                                    d
                                                
                                            
                                        
                                    
                                
                             at least at times becomes smaller as the rate of change of intake air temperature ΔT becomes smaller, including when the rate of change of intake air temperature ΔT and the cooling water temperature are different; because acquire a temperature difference between a temperature of the humidity sensing unit and an atmospheric temperature and a time change of the temperature difference are recited in the alternative, it is sufficient to address one of the claimed alternatives; because (i) and (ii) are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN ZALESKAS/Primary Examiner, Art Unit 3747